                                                                                                                                                                              FILED
                                                                                                                                                               3/1   7/2020 3:17
                                                                                                                                                                            3:1 7   PM
                                                                                                                                                                     FELICIA PITRE
              Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20                                                                 Page 1 of 37 PageID 13          DISTRICT CLERK
JURY
JU RY   DEMAND                                                                                                                                               DAEﬁiéRé3T$EE§§
                                                                                                                                                             DALLAS co., TEXAS
                                                                                                                                                     JAVIER HERNANDEZ DEPUTY

                                                                                                            DC-20-O4448
                                                                                                            DC-20-04448
                                                CAUSE NO.

         Pio Bingabing, Individually and as                     §                                                     IN     THE DISTRICT COURT OF
                                 0f The
         Personal Representative of                             §
         Estate of Emily Bingabing                              §
                                                                §
                  Plaintiff                                     §
                                                                §
         V.                                                     WDOOOOODOODOODOODWOOOOOOOODOO’DOMOOO




                                                                §                                                     DALLAS COUNTY, TEXAS
                                                                §
         The Estate 0f Rashad Warren and                        §
         Wal-Mart Stores Texas, LLC                             §
         d/b/a Walmart #3406                                    §
                                                                §                                                          44TH
                  Defendants                                    §                                                                 JUDICIAL DISTRICT

                                                      Original Petition


                  Plaintiff Pio   Bingabing Individually and as Personal Representative 0f
                                                                                        of the Estate 0f


         Emily Bingabing       (“Plaintiff”),
                               (“Plaintiff’),                           0f Rashad Warren and Wal-Mart
                                                complains of The Estate of


         Stores   Texas,      LLC   d/b/a    Walmart #3406                                                  (collectively,   as   “Defendants”) and would


         respectfully
         respectﬁllly   show   the Court the following:


                                                                                                       I.



                                                  Discoverv Control Plan

                  1.       Plaintiff intends to
                                             t0   conduct discovery in                                              this   matter under Level   3.



                                                                                                       II.



                                                  Jurisdiction                                              and Venue

                  2.       The claims      asserted arise under the                                              common law        0f
                                                                                                                                   of Texas. This Court has


         jurisdiction   and venue   is   proper because   all                         of the events giving rise to
                                                                or a substantial part ofthe                     t0 this


         lawsuit occurred in Dallas County, Texas.




                                                       EXHIBIT C
   Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20                            Page 2 of 37 PageID 14



                                                       III.



                            Statement Regarding Monetarv Relief Sought

         3.         Pursuant t0 Texas Rule 0f Civil Procedure 47(0), Plaintiff seeks monetary relief


greater than $1,000,000.00.


                                                       IV.


                                                     Parties


         4.         Plaintiff is a resident   0f Dallas County, Texas.


         5.         Defendant The Estate of Rashad Warren            may be   served through his heirs.


         6.         Defendant Wal—Mart Stores Texas,           LLC   d/b/a   Walmart #3406      is   an Arkansas


company        that does substantial business in      Texas and      may be    served through        its   registered


agent,   CT Corporation      System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.


                                                        V.


                                                      m
         7.         On 0r about January 26,       2020, Emily Bingabing suffered       fatal   gunshot wounds


inﬂicted      by Rashad Warren     at the   Walmart located 0n Montfort Drive         in Dallas, Texas.        Upon

information and belief Warren stalked Bingabing throughout the store location for some time


before fatally shooting her.


                                                       VI.


                                                Causes 0f Action

         8.         On   the occasion in question, Defendants         were    guilty of the following acts        0f


negligence:


                0   Warren committed a battery by shooting Bingabing;

                0   Walmart    failed to   make   the condition 0f the premises reasonably safe;
  Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20                Page 3 of 37 PageID 15



             • Walmart was negligent in the hiring and/or retention of security personnel;

             • Walmart failed to adequately provide security personnel;

             • Walmart failed to adequately protect the invitees on their premises;

             • Walmart failed to intervene or intercede when an invitee on their premises was
               being stalked; and

       9.       Plaintiff was an invitee on the premises, which at all material times were owned

by Defendants and in their possession and control. Defendants knew or reasonably should have

known about a condition that posed an unreasonable risk of harm. The negligence of

Defendants as set out above were the proximate cause of Plaintiff’s injuries and damages.

       10.      By virtue of the actions and conduct of the Defendants set forth above, Plaintiff

was seriously injured. By reason of those injuries and the damages flowing in law therefrom,

this suit is maintained. Because of the nature and severity of the injuries sustained, Plaintiff

has suffered:

             • Reasonable funeral and burial costs;

             • Conscious pre-death pain and suffering;

             • All damages available in a wrongful death of cause of action; and

             • Loss of love and affection and consortium.

       11.      Plaintiff is entitled to punitive damages because the aforementioned actions of

Defendants were grossly negligent. Defendants acted with flagrant and malicious disregard of

Plaintiffs’ health and safety and for the health and safety of others. Defendants’ acts and

omissions involved an extreme degree of risk considering the probability and magnitude of

potential harm to Plaintiff and others. Defendants had actual, subjective awareness of the risk,

and consciously disregarded such risk.
  Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20                             Page 4 of 37 PageID 16



                                                         VII.


                                          Discoverv t0 Defendant

       12.       Plaintiff refers   you     to the attached Interrogatories,       Request for Production,

Request for Admissions and Request for Disclosure, and notiﬁes you that a response                      is



required Within ﬁfty (50) days of service 0f these requests. See Exhibit A.


                                                       VIII.


                                                  Jury   Demand

       Plaintiff hereby     demands a     trial   by jury.

                                                         IX.


                                                      Prayer

       Plaintiff   prays     for   relief   and judgment        in   a   monetary amount greater than

$1,000,000.00, as follows:


             0   Reasonable funeral and burial costs;

             0   Conscious pre-death pain and suffering;

             0   A11 damages available in a wrongful death 0f cause 0f action;


             0   Loss 0f love and affection and consortium;

             0   Interest   0n damages      (pre-   and post-judgment)    in   accordance with law;


             0   Costs 0f court;


             0   Such other and     further relief as the Court      may deem just and proper.
Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20    Page 5 of 37 PageID 17



                                 Respectfully submitted,

                                 PIERCE SKRABANEK PLLC

                                 /s/ M. Paul Skrabanek
                                 _____________________________
                                 M. PAUL SKRABANEK
                                 State Bar No. 24063005
                                 3701 Kirby Drive, Suite 760
                                 Houston, Texas 77098
                                 Telephone: (832) 690-7000
                                 Facsimile: (832) 616-5576
                                 E-mail: paul@pstriallaw.com
                                 service@pstriallaw.com

                                 ATTORNEY FOR PLAINTIFF
Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20   Page 6 of 37 PageID 18




      EXHIBIT A
     Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20                                                      Page 7 of 37 PageID 19



                                       CAUSE NO.

Pio Binabing, Individually and                                                                      IN   THE DISTRICT COURT OF
as Personal Representative of
The    Estate 0f Emily Bingabing


                 Plaintiff


V.                                               WDOOOOODOODOODOODWOOOOOOOOOOO’DOMOOO




                                                                                                    DALLAS COUNTY, TEXAS

The    Estate     0f Rashad Warren
and      Wal-Mart Stores Texas,
LLC    d/b/a Walmart #3406


           Defendants                                                                                        JUDICIAL DISTRICT

     First Set 0f Interrogatories, Requests for Production, Requests for Admission,                                            and
                        Requests for Disclosure t0                                      Wal—Mart   Stores Texas,   LLC.

T0:        Wal—Mart Stores Texas, LLC d/b/a Walmart #3406 is an Arkansas company that does
           substantial business in Texasand may be served through its registered                                           agent,   CT
           Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.


           Pursuant to the Texas Rules of Civil Procedure, Plaintiff requests that Defendants


respond to Plaintiff’s interrogatories and produce for inspection and copying the documents


and tangible things requested. Defendant        shall ﬁle written responses t0 these requests Within


ﬁfty (50) days after the date of service. Defendant shall provide the requested documents for


inspection and copying at the law ofﬁces 0f Pierce Skrabanek,                                            PLLC, 3701 Kirby Drive,   Suite


760, Houston, Texas 77098.


           Please take    NOTICE that Plaintiff intends t0 use all documents produced by Defendant

in trial    0f   this   cause and therefore request that Defendant asserts any objection t0 the


authenticity of any       document Defendant produces within ten days of its production.
  Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20                        Page 8 of 37 PageID 20




                                      Deﬁnitions and Instructions

       1.     Under the Texas Rules 0f Civil Procedure, Defendants               are   under a duty to amend
a prior answer to an interrogatory if it obtains obtain information upon the basis of which:


       (a)    It   knows   that the   answer was incorrect When made; or


       (b)    It   knows   that the answer,   though correct When made,           is n0 longer true and the

              circumstances are such that a failure to            amend   the    answer is in substance a
              knowing concealment.

       2.     The terms “document” and “documents” mean                 documents and tangible
                                                                           all

things, in the broadest sense allowed under the Texas Rules 0f Civil Procedure, and include,
but are not limited t0, information contained in computer storage and other electronic
information retrieval systems, drafts, originals and nonconforming copies Which contain
deletions, insertions, handwritten notes or comments, however produced 0r reproduced, or to
any other tangible permanent record, and Without limitation, shall include, among other things,
accident reports, medical reports, work safety logs, employment records, all marketing
material, bids, letters, correspondence, records of discussions, conferences, memoranda, notes,
telegrams, summaries, telephone logs and records, teletypes, bank checks, bank deposits and
Withdrawal slips, bank credit and debit memoranda, records, telexes, private Wire messages,
communications, calendars, diaries, appointment books, agenda 0f meetings, conversations,
schedules, reports, studies, appraisals, analyses,      lists,   surveys, budgets, ﬁnancial statements,
ﬁnancial projections,      financial    calculations,   ﬁnancial     audits,    contracts,   agreements 0r
proposed agreements, conﬁdentiality agreements, periodicals, charts, graphs, interviews,
speeches, transcripts, depositions, press releases, brochures, books of account, afﬁdavits,
communications With government bodies, invoices, notes and minutes 0f meetings of Boards
of Directors, audit committees, ﬁnancial committees and executive committees, interofﬁce
communications, results of investigations, working papers, newspaper 0r magazine articles,
records 0f payments, releases, receipts, computer programs and printouts, maps, blue prints,
liftings, tax returns, vouchers, subpoenas, papers similar to any of the foregoing and other

writings of every kind and descriptions (Whether or not actually used) in your possession,
custody or control; and other records 0f voice recordings, film, tapes, and other data
compilations from which information can be obtained Whether these are resident on paper 0r
other media such as magnetic, electronic, or optical.


       3.     You                     documents that are in the possession, control or custody
                     are to produce all
of you 0r in the possession, control 0r custody of any attorney for you. Without limiting the
term "control," a document is deemed to be Within your control if you have ownership,
possession 0r custody of the document, or the right to secure the document or copy thereof
from any person 0r public or private entity having physical possession thereof.
   Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20               Page 9 of 37 PageID 21



      4.      All duplicates or copies of documents are to be provided to the extent they have
handwriting, additions, or deletions of any kind different from the original document being
produced.

       5.      Unless otherwise indicated, documents requested by this Document Request are
documents referring to, relating to, or prepared during the period January 1, 1998 through and
including the date of your response.

     6.      This Document Request requires you amend or supplement your production of
documents called for by this Document Request.

        7.     In the event that any document requested has been lost or destroyed, you shall
identify such document and, in addition, specify (a) the date of its loss or destruction; (b) the
reason for its destruction; (c) the person authorizing its destruction; and (d) the custodian of
the document immediately preceding its loss or destruction.

       8.      Plaintiff requests that you provide the descriptions specified in Rules for each
document not produced because of a claim of privilege. Such descriptions shall specify in
writing with respect to each purportedly privileged document, its author(s), recipient(s), nature
(e.g. memorandum, letter), date, subject matter, the nature of the claimed privilege and all facts
you rely on to support the claim of privilege. Plaintiff requests that you provide such
descriptions within fifteen days after service of your response, or responses, to these
documents requests.

       9.     If you object to any part of a document request, you shall produce all documents,
or any portions thereof, covered by the request to which you do not object.

        10.    “Defendant” shall mean, unless otherwise specified in a particular request,
Defendant named in the complaint filed in the above styled litigation, any officer, director,
official, employee, agent or representative of Defendant, and each person acting or authorized
to act on behalf of Defendant.

       11.     "You," "your," or "yours" shall mean, unless otherwise specified in a particular
request, Defendants named in this lawsuit and/or any agent or representative of Defendant
named in this lawsuit during all times relevant to this action.

       12.     The term "and/or," "or," and "and" are used inclusively, not exclusively.

       13.     The term "identify," or "identity," when used herein in reference to a natural
person, means to state (1) his/her full name and the present or last known address of his/her
residence, and last known telephone number (with area code prefix); (2) his/her present or last
known business affiliation and positions with respect thereto during the relevant time period
as herein defined, including a description of his/her duties and responsibilities. If any of the
above information is not available, state any other available means of identification.
  Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20                Page 10 of 37 PageID 22



        14.    The terms “concerning” or “relating to” as used herein shall mean referring to,
reflecting or related in any manner, logically, factually, indirectly or directly to the matter
discussed.

       15.    The terms "evidencing" as used herein shall mean constituting, reflecting,
memorializing, referring to and/or supporting logically, factually, indirectly or directly the
matter discussed.

        16.   The term “Damages” shall mean all claims for relief alleged by Plaintiff in their
latest Complaint.

        17.    As used herein, the term “communication” includes, without limitation, every
manner or means of statement, utterance, notation, disclaimer, transfer, or exchange of
information of any nature whatsoever, by or to whomever, whether oral, written, or face-to-
face, by telephone, U.S. mail, personal delivery, electronic mail, computer, or otherwise,
specifically including, without limitation, correspondence, conversations, dialogue,
discussions, interviews, consultations, agreements, and other understandings.

        18.    All documents responsive to this request shall be produced in their original
form. Documents originally in hard copy form shall be produced in that form. Documents or
items requested in electronic, optical, or magnetic media form shall be produced in the form
requested as kept by you. In the event Plaintiff experiences difficulty in retrieving or
translating said electronic, computer or magnetic data, Defendant shall produce all such
documentary information contained within said data in hard copy form that does not require
translation within five (5) days of receiving objection from Plaintiff without the necessity of
court order.

       19.    The singular includes the plural number, and vice versa. The masculine includes
the feminine and neuter gender. The past tense includes the present tense where the clear
meaning is not distorted by change of tense.

      20.     “Store in question” means the Walmart on Montford Drive in Dallas, Texas
where Plaintiff was killed on January 26, 2020 and/or the Subject property.

        21.    “Incident in question” or “incident” means the January 26, 2020 incident when
Plaintiff was killed.

       22.     “Plaintiff” means the named Plaintiff.

        23.     “Entity” or “Entities” shall mean any corporation, corporate form (such as a
limited partnership, limited liability partnership, or limited liability company), parent
company, affiliate, subsidiary, partner, member, venture, partnership, or any other structure
(or a chain of successive entities) that conducts business, has conducted business, or anticipates
conducting business.
  Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20         Page 11 of 37 PageID 23



      24.    If  vou have anv obiections such as vague, overbroad, etc., please d0 not
obiect. Instead, call me and I will trv t0 take into account vour obiections and speciﬁc
concerns in hopes 0f working such disputes out amicably.
  Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20                     Page 12 of 37 PageID 24



                                               II.



                                         Interrogatories


      List all investigating ofﬁcers   you worked with regarding       the death of Emily Bingabing
      on your premises.

      Give a detailed history based on Video footage of the times Bingabing entered the
      subject store, Warren entered the subject store, the times and locations in the subject
      store on where each of them moved, and the times each exited the subject store.


      Provide the identity   of: (1) the   management property         for the subject property; (2)
      company providing      security at the      subject property;     and   (3)   all   individuals   0r
      companies that have any ownership      interest in the Subject property.


      Are you going to claim that any individual 0r entity listed in response t0 Interrogatory
      3 was negligent in the facts underlying the incident? If not, provide your basis.


      Provide a    of everyone you have interviewed With regard to the incident. In your
                  list

      answer provide names, contact information, and the approximate date they were
      interviewed.


      Describe the attempts you have       made   t0 curtail   crime   at the store in    question since
      2015.


      Describe the process you undertaken in screening potential security guards 0r security
      guard companies for the store in question.


      List all Violent crime at the Subject property since January 2015.


      What has your investigation revealed as     far as   how long Warren was in the       subj ect store
      before exiting?

10.   Describe in detail the policies and procedures for monitoring of security footage for
      individuals stalking other individuals in a given store.
  Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20                    Page 13 of 37 PageID 25



                                                   III.



                                   Requests for Production

      Any written reports   regarding problems and/or defects with the security at the store in
      question for three years preceding the incident in question.


      Any     emails, letters, and/or correspondence regarding problems and/or defects with
      security at the store in question for the three years preceding the incident in question.


      Security patrol logs for 6 months leading up to the incident in question.


      A11 correspondence with law enforcement agencies regarding this incident.


      A11 security footage for the 2 hours before and after the incident in question.


      A11 written requests for additional security guards for the store in question.


      A11 emails, correspondence,       letters,   and/or written material regarding the need for
      commissioned security ofﬁcers       at the store in question.



      A11 rules, regulations, procedures, safety protocols, and/or policies you give to security
      guards at the store in question.


      A11 documents generated as part 0f an investigation into the incident in question.


10.   Documents     detailing the job duties 0f security guards at the store in question.


11.   A11 witness statements from tenants relating to the incident in question.


12.   A11 witness statements from security guards relating t0 the incident in question.


13.   A11 daily logs generated   by   the security guard at the store in question for January 26,
      2020.


14.   A11 crime reports maintained by         you     for the store in question for the   ﬁve years
      preceding the incident in question.


15.   A11 corrective actions taken in response to any crime committed on the store in question
      for the   ﬁve years preceding   the incident in question.


16.   Press releases   by you regarding   the incident in question.


17.   A11 policies 0f insurance that cover the occurrences in question, including excess
      coverage(s) Which were in effect during the events giving rise to this lawsuit.
  Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20              Page 14 of 37 PageID 26



18.   All blueprints, drawings, and/or diagrams of the store in question.

19.   All medical records that refer to Plaintiff, including medical records that predate the
      events giving rise to this lawsuit.

20.   All records indicating favorable or unfavorable performance and conduct evaluations
      of security guards at the store in question.

21.   Defendant’s entire file on Plaintiff.

22.   All income tax returns and attachments that relate to Plaintiff.

23.   All social security earnings records you possess relating to Plaintiff.

24.   All safety manuals and materials that relate to the events giving rise to this lawsuit.

25.   All records referring to Plaintiff.

26.   All documents concerning any policy or procedural remedial measures taken after and
      as a result of Plaintiff’s injuries.

27.   All photographs, videotapes, diagrams, or films which depict the events giving rise to
      this lawsuit.

28.   All settlement agreements, releases, indemnifications, or assignments which have been
      signed by you in connection with the events giving rise to this lawsuit.

29.   All summaries, reports, and files reviewed by each person who may testify as an expert
      witness at trial.

30.   All documents prepared by each expert witness who has been consulted by you and
      whose opinions have been reviewed by an expert witness who may testify at trial.

31.   Copies of all publications which any expert witness obtained or consulted by you has
      contributed to or on which he or she will rely, which relate in any way to the subject
      matter or opinions of the expert witness.

32.   All documents evidencing communications between you and each expert witness who
      may testify at trial.

33.   A current copy of the curriculum vitae or resume of any person whom you may call as
      an expert witness in the trial of this case.
  Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20             Page 15 of 37 PageID 27



34.   A current curriculum vitae or resume of each person whose opinions or impressions
      have been reviewed or relied upon by any person who may be called to testify in the
      trial of this case.

35.   A current list of the cases, including the cause number, of all trial and deposition
      testimony given in the past five (5) years by each person whom you may call as an
      expert witness in the trial of this case in which such expert discussed or described
      mental impressions or conclusions that relate to the subject matter of this lawsuit.

36.   A current list of the cases, including the cause number, of all trial and deposition
      testimony given in the past five (5) years by each person whose opinions or impressions
      have been reviewed or relied upon by any expert who may be called to testify in the
      trial of this case in which such person discussed or described mental impressions or
      conclusions that relate to the subject matter of this lawsuit.

37.   All transcripts and video recordings of deposition or trial testimony given in the past
      five (5) years by each person whom you may call as an expert witness in the trial of
      this case in which such expert witness discussed or described mental impressions or
      conclusions that relate to the subject matter of this lawsuit.

38.   All transcripts and video recordings of deposition or trial testimony given in the past
      five (5) years by each person whose opinions or impressions may have been reviewed
      or relied upon by any expert who may be called to testify in the trial of this cause in
      which such person discussed or described mental impressions or conclusions that relate
      to the subject matter of this lawsuit.

39.   A current list of works written or published by each person whom you may call as an
      expert witness in a trial of this case.

40.   All documents which you have been asked to identify and/or you referred to or
      identified in your responses to Plaintiffs’ Interrogatories to Defendants.

41.   All documents evidencing the cause of the events giving rise to this lawsuit.

42.   All documents supporting any defenses (affirmative or otherwise) raised by you to the
      allegations set forth in Plaintiffs’ latest Complaint.

43.   All statements, whether written, recorded, transcribed, published or otherwise, and all
      notes of any such statements, relating to the events giving rise to this lawsuit or the
      claims raised by Plaintiffs in their latest Complaint.

44.   All correspondence between you and any other person concerning, relating to, or
      referring to the events giving rise to this lawsuit.

45.   Copies of Plaintiff’s medical records obtained by Defendants in this litigation.
  Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20             Page 16 of 37 PageID 28



46.   All photographs, motion pictures, videos, models, diagrams, drawings, or other visual
      display concerning any issues in this case.

47.   All estimates of Plaintiff’s Damages.

48.   Copies of all documents, including policies and instruction manuals which the
      Defendants provide its employees and/or to contractors during the hiring.

49.   Copies of all manuals and test materials used by Defendants to monitor and evaluate
      the performance of its employees.

50.   All documents concerning communications between you and Plaintiff.

51.   All documents relating to events that are substantially similar to the events giving rise
      to this lawsuit and relating to Defendants.

52.   All documents relating to any instructions or directions provided by you to Prevost and
      relating to the events giving rise to this lawsuit.

53.   Copy of each exhibit you intend to use at trial.

54.   Copy of training materials you provide employees in regard to medical emergencies.

55.   Copy of all training materials you provide to security guards.

56.   All income tax returns filed by the Defendant for the previous five (5) years.

57.   All documents referred to in any way, directly or indirectly, in any and all income tax
      returns filed by Defendant for the previous five (5) years.

58.   All documents that constitute or refer in any way, directly or indirectly to any and all
      books, records, or other memoranda of business or financial conduct, activities, status
      or income of Defendant for the past three (3) years.

59.   All documents that constitute or refer in any way, directly or indirectly, to any and all
      deeds, records, or other documents which relate to assets in the name of Defendant.

60.   All documents that constitute or refer in any way, directly or indirectly to any records
      of salaries, commissions, bonuses, income from employment, allowances, expenses, or
      any other sums of money paid to Defendant or by Defendant within the last five (5)
      years.

61.   All documents that contain or refer in any way, directly or indirectly to the name(s) and
      address(s) of the person or persons who have custody of records of salaries,
  Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20              Page 17 of 37 PageID 29



      commissions, bonuses, allowances, expenses, or any other sums of money paid to or
      by Defendant within the last five (5) years.

62.   All documents referring in any way, directly or indirectly, to any items of personal
      property in which Defendant owns or claims any interest, including inventory.

63.   All documents, items, and things referring in any way, directly or indirectly, to any all
      accounts (business or personal, bank, checking, savings, credit union, or retirement
      accounts) in which Defendant has an interest.

64.   All documents referring in any way, directly or indirectly to the name and address of
      persons or entities to whom Defendant has given a financial statement in the last five
      (5) years.

65.   All documents that constitute or refer in any way, directly or indirectly to any all
      financial statements prepared by Defendant in the last five (5) years.

66.   All documents containing or referring in any way, directly or indirectly, to the names
      and addresses of persons who have served as bookkeepers or financial advisers for the
      Defendant during the last five (5) years.

67.   All documents referring in any way, directly or indirectly, to each person or entity to
      whom Defendant has paid, given or conveyed any real or personal property of a value
      more than fifty dollars ($50.00) in the last five (5) years, not in the regular course of
      business.

68.   All documents referring in any way, directly or indirectly, to any personal or real
      property which the Defendant has sold, given, paid, or otherwise conveyed during the
      last five (5) years.

69.   All documents referring in any way, directly or indirectly to any and all motorized
      vehicles (including automobiles, trucks, watercraft, aircraft, and motorcycles) in which
      Defendant claims an interest.

70.   All documents referring in any way, directly or indirectly to any and all persons or
      entities who have appraised any real or personal property for the Defendant during the
      last five (5) years.

71.   All documents that constitute or refer in any way, directly or indirectly to any appraisal
      of any real or personal property prepared for Defendant during the last five (5) years.

72.   All documents that evidence or refer in any way, directly or indirectly, to the amount
      of money owed to the Defendant by any person or entity.
  Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20              Page 18 of 37 PageID 30



73.   All documents referring in any way, directly or indirectly, to any legal cause of action,
      either real or anticipated, by or against the Defendant.

74.   All documents referring in any way, directly or indirectly, to the anticipated amount of
      recovery in any legal cause of action, either real or anticipated, by Defendant.

75.   All documents referring in any way, directly or indirectly, to each person or entity who
      has served as the bank for Defendant during the last five (5) years.

76.   All documents referring in any way, directly or indirectly, to any cash on hand for
      Defendant as of the date of this request.

77.   All documents referring in any way, directly or indirectly, to any and all cash in account
      owned or claimed by Defendant held or deposited with any bank or other financial
      institution(s).

78.   All documents referring in any way, directly or indirectly, to any accounts receivable
      by Defendant.

79.   All documents that constitute or refer in any way, directly or indirectly to any accounts
      receivable owed to Defendant.

80.   All documents that constitute or refer in any way, directly or indirectly, to any notes
      receivable held by Defendant or in which Defendant claims an interest.

81.   All documents referring in any way, directly or indirectly, to shares of stock owned by
      the Defendant or in which the Defendant claims an interest.

82.   All documents referring in any way, directly or indirectly, to bonds owned by the
      Defendant or which the Defendant claims an interest.

83.   All documents referring in any way, directly or indirectly, to real estate that the
      Defendant owns or in which the Defendant claims an interest.

84.   All documents referring in any way, directly or indirectly, to property that the
      Defendant claims as homestead property.

85.   All documents referring in any way, directly or indirectly, to any and all businesses in
      which Defendant is a partner, officer, or principal owner.

86.   All documents referring in any way, directly or indirectly, to any interest the Defendant
      may have in any business, partnership, corporation, or joint venture.

87.   All documents referring in any way, directly or indirectly, to any equipment that the
      Defendant owns or in which the Defendant claims an interest.
  Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20               Page 19 of 37 PageID 31



88.    All documents referring in any way, directly or indirectly, to mortgage(s) upon which
       Defendant is liable.

89.    All documents referring in any way, directly or indirectly, to accounts payable by the
       Defendant, including account name(s), original amount, person or entity to whom due,
       balance owing, payments maturity and collateral.

90.    All documents referring in any way, directly or indirectly, to accounts payable by the
       Defendant or in which the Defendant claims an interest.

91.    All documents referring in any way, directly or indirectly, to any other unpaid taxes for
       which the Defendant is liable except for those already listed with regard to real estate.

92.    All documents referring in any way, directly or indirectly, to any assets held in trust, in
       an estate, or in any other name or capacity in which the Defendant claims or has an
       interest.

93.    All documents referring in any way, directly or indirectly, to assets, except real estate,
       that are securing any debt for which the Defendant is liable.

94.    All documents referring in any way, directly or indirectly, to the Defendant’s
       obligations to pay the leases, notes, or other debts of any other person or entity.

95.    All documents referring in any way, directly or indirectly, to any unsatisfied judgments
       against the Defendant or for which the Defendant is liable.

96.    All documents referring in any way, directly or indirectly, to any filing in bankruptcy
       by the Defendant or any assignment by the Defendant for the benefit of creditors.

97.    All documents referring in any way, directly or indirectly, to any dividends payable to
       the Defendant or in which the Defendant claims an interest.

98.    All documents referring in any way, directly or indirectly, to any interest payable to the
       Defendant or in which the Defendant claims an interest.

99.    All documents referring in any way, directly or indirectly, to any royalties payable to
       the Defendant or in which the Defendant claims an interest.

100.   All documents referring in any way, directly or indirectly, to any business expense of
       Defendant (management, parts, equipment, rent, wages, etc.).

101.   All documents referring in any way, directly or indirectly, to any insurance payments
       Defendant may have or any insurance payments due to Defendant.
  Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20             Page 20 of 37 PageID 32



102.   All documents referring in any way, directly or indirectly, to any other assets not
       already divulged by Defendant pursuant to this document request.

103.   All documents referring in any way, directly or indirectly, to any other liabilities not
       already divulged pursuant to this document request.

104.   All documents referring in any way, directly or indirectly, to any outstanding contracts
       for which Defendant is entitled to receive a commission, and/or upon which Defendant
       claims a right to receive a commission, whether a partial commission or complete
       commission.
  Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20                           Page 21 of 37 PageID 33



                                                          IV.


                                              Requests for Admission

      Admit Defendant          is   properly    named   in Plaintiff” s Original Petition.


      Admit Defendant          is   not properly    named   in Plaintiff s Original Petition.


      Admit      on or about the date in question, and at all times material hereto, the
              that
      Defendant owned the property Where the Plaintiff was injured at the time 0f the incident
      made   the basis 0f this        suit.



      Admit  that 0n 0r about the date in question, and at all times material hereto, the
      Defendant did not own the property Where the Plaintiff was injured at the time of the
      incident made the basis 0f this suit.


      Admit venue       is   proper


      Admit venue       is   improper


      Admit   this is   a convenient forum


      Admit   this is   not a convenient forum


      Admit   the Court       may    exercise personal jurisdiction over      you   in this suit.


10.   Admit   the Court       may not exercise personal jurisdiction         over you in     this suit.


11.   Admit you were negligent                in the events leading t0 Plaintiff’ s death.


12.   Admit you were not negligent                in the events leading to Plaintiff’ s death.


13.   Admit you were grossly negligent                in the events leading to Plaintiff’ s death.


14.   Admit you were not grossly negligent                in the events leading to Plaintiff’ s death.


15.   Admit   Plaintiff was not negligent in            any of the events leading    to her death.


16.   Admit   Plaintiff was negligent in the events leading to her death.


17.   Admit   Plaintiff was not contributorily negligent in the events leading t0 her death.


18.   Admit Plaintiff was           contributorily negligent in the events leading t0 her death.
  Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20              Page 22 of 37 PageID 34



19.   Admit you have no basis to claim Plaintiff was contributorily negligent in the events
      leading to his injuries.

20.   Admit you have a basis to claim Plaintiff was contributorily negligent in the events
      leading to his injuries.

21.   Admit the occurrence made the basis of this lawsuit was reported.

22.   Admit the occurrence made the basis of this lawsuit was not reported.

23.   Admit the occurrence made the basis of this lawsuit was timely reported.

24.   Admit the occurrence made the basis of this lawsuit was not timely reported.

25.   Admit that the Plaintiff did not suffer from any relevant pre-existing condition(s) before
      the occurrence in question.

26.   Admit that the Plaintiff suffered from relevant pre-existing condition(s) before the
      occurrence in question.

27.   Admit that the Plaintiff was not intoxicated or under the influence of non-prescription
      drugs on the occasion in question.

28.   Admit that the Plaintiff was intoxicated or under the influence of non-prescription drugs
      on the occasion in question.

29.   Admit you received notice prior to the incident that commissioned security officers
      were needed at the store in question.

30.   Admit you did not receive notice, prior to the incident, that commissioned security
      officers were needed at the store in question.

31.   Admit you received notice prior to the incident that you needed more than one security
      guard on duty at the store in question.

32.   Admit you did not receive notice prior to the incident that you needed more than one
      security guard on duty at the store in question.

33.   Admit you entrusted a security company with the security of the store in question.

34.   Admit you did not entrust a security company with the security of the store in question.

35.   Admit you prepared an accident report in connection with Plaintiff’s injuries.

36.   Admit you did not prepare an accident report in connection with Plaintiff’s injuries.
  Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20             Page 23 of 37 PageID 35



37.   Admit you posted a flyer at the subject property in question after the incident regarding
      the incident.

38.   Admit you did not post a flyer at the subject property in question after the incident.

39.   Admit that you possess insurance coverage to cover potential liability against you in
      this action.

40.   Admit that you do not possess insurance coverage to cover potential liability against
      you in this action.

41.   Admit that Defendant’s actions proximately caused the injuries sustained by Plaintiff
      on the date in question based on the occurrence made the basis of this lawsuit.

42.   Admit that Defendant’s actions did not proximately cause the injuries sustained by
      Plaintiff on the date in question based on the occurrence made the basis of this lawsuit.

43.   Admit you did not properly train the security company in regard to security at the
      subject property in question.

44.   Admit you properly trained the security company in regard to security at the subject
      property in question.

45.   Admit you provided security guards.

46.   Admit you did not provide security guards.

47.   Admit you did not post security guards at the subject property in question.

48.   Admit you did post security guards at the subject property in question.

49.   Admit you keep records of reported crimes at the subject property in question.

50.   Admit you do not keep records of reported crimes at the subject property in question.

51.   Admit the subject property in question is not located in a high crime area.

52.   Admit the security company was negligent in causing Plaintiff’s death.

53.   Admit the security company was not negligent in causing Plaintiff’s death.
  Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20                   Page 24 of 37 PageID 36



                                                    V.


                                       Request for Disclosures

(a)   The   correct   names 0f the   parties to the lawsuit;


(b)   The name,     address, and telephone    number 0f any    potential parties;


(C)   The   legal theories and, in general, the factual basis    0f your claims 0r defenses;


(d)   The amount and any method 0f calculating economic damages;

(6)   The name, address, and telephone number 0f persons having knowledge of relevant
      facts, and a brief statement 0f each identified person’s connection With the case;



(D    For any testifying expert
      (1)    The expert’s name, address, and telephone number;
      (2)    The subj ect matter 0n Which the expert Will testify;
      (3)     The general substance 0f the expert’s mental impressions and opinions
              and a brief summary of the basis for them, 0r if the expert is not retained by you,
              employed by you, 0r otherwise subject to your control, documents reﬂecting
              such information;
      (4)     If the expert is retained    by you, employed by you, 0r otherwise subject       t0   your
              control:

              (A)       A11 documents, tangible items, reports, models, or data compilations that
                        have been provided t0, reviewed by, 0r prepared by or for the expert in
                        anticipation 0f the expert’s testimony; and


              (B)       The    expert’s current   resume and bibliography;


(g)   Any   discoverable indemnity and insuring agreements described in Rule 192.3(f);


(h)   Any   discoverable settlement agreements described in Rule 192.3(g);


      Any Witness      statements described in Rule 192.3(h);


(i)   A11 medical records and bills that are reasonably related to the injuries or damages
      asserted or, in lieu thereof, an authorization permitting the disclosure of such medical
      records and     bills;



(k)   A11 medical records and bills obtained by the responding party                by   Virtue 0f   an
      authorization furnished by the requesting party.


(1)   the name, address, and telephone        number of any person who may be designated            as a
      responsible third party.
Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20    Page 25 of 37 PageID 37



                                 Respectfully submitted,

                                 PIERCE SKRABANEK PLLC

                                 /s/ M. Paul Skrabanek
                                 _____________________________
                                 M. PAUL SKRABANEK
                                 State Bar No. 24063005
                                 3701 Kirby Drive, Suite 760
                                 Houston, Texas 77098
                                 Telephone: (832) 690-7000
                                 Facsimile: (832) 616-5576
                                 E-mail: paul@pstriallaw.com
                                 service@pstriallaw.com

                                 ATTORNEY FOR PLAINTIFF
                                                                                                                                                                   FILED
1   CIT/     ATTY                                                                                                                                     3/17/2020 3:17   PM
                                                                                                                                                            FELICIA PITRE
                      Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20                                         Page 26 of 37 PageID 38
                                                                 CIVIL PROCESS REQUEST                                                             DAEL'igFgg: ?giig
                                                                                                                                           JAVIER HERNANDEZ DEPUTY
                                     FOR EACH PARTY SERVED YOU MUST FURNISH ONE (1) COPY OF THE PLEADING
                                    FOR WRITS FURNISH TWO (2) COPIES OF THE PLEADING PER PARTY TO BE SERVED
                                   DC-20-04448
     CASE NUMBER:                                                               CURRENT COURT:
                                                                                           Plamtlffs orlgmal Petltlon 8‘ Dlscovery
     TYPE 0F INSTRUMENT T0 BE SERVED                        (See Reverse For Types);


     FILE DATE OF MOTION:
                                                                                       Month/           Day/       Year

     SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading T0 Be Served):
     1,      NAME;                 Wal-Mart      Stores Texas,   LLC d/b/a Walmart #3406
             ADDRESS;               1999 Bryan      Street, Suite 900, Dallas,      Texas 75201

             AGENT,      (yappzicable);      CT Corporation System
     TYPE OF SERVICE/PROCESS T0 BE ISSUED (see reverse for specific type):
             SERVICE BY (check one):
                  D      ATTORNEY PICK-UP                          D CONSTABLE                                                              71 3_227_3353
                         CIVIL PROCESS SERVER - Authorized Person t0 Pick-up: court Records Reseamh                              Phone:    _________        _
                  D      MAIL                                                   D      CERTIFIED MAIL
                  D      PUBLICATION:
                             Type ofPublication:        D    COURTHOUSE DOOR, or
                                                        D    NEWSPAPER 0F YOUR CHOICE:
                  D      OTHER, explain

     ******************************************************************************************************

     ****


     2   .   NAME:
             ADDRESS:
             AGENT,      (ifapplicable):


     TYPE OF SERVICE/PROCESS TO BE ISSUED (see reversefor specific type):
             SERVICE BY (check one):
                  D      ATTORNEY PICK-UP                                       D      CONSTABLE
                  D      CIVIL PROCESS SERVER - Authorized Person t0                Pick-up:                                     Phone:    _________        _
                  D      MAIL                                                   D      CERTIFIED MAIL

                  D      PUBLICATION:
                             Type ofPublication:        D    COURTHOUSE DOOR, or
                                                        D    NEWSPAPER 0F YOUR CHOICE:
                  D      OTHER, explain



     ATTORNEY (OR ATTORNEY'S AGENT) REQUESTWG SERVICE:
                      Paul Skrabanek                                                                                      24063005
     NAME:                                                                                 TEXAS BAR NOfID NO.
     MAILING ADDRESS;                      3701 Kirby Drive, Suite 760, Houston,   TX 77098
                                                           690-7000                                               832           616-5576
     PHONE NUMBER:                  832                                                           FAX NUMBER;
                                     area code                  phone number                                      area code          fax   number

     EMAIL ADDRESS;                       paul@pstriallaw.com; rebecca@pstriallaw.com; monica@pstriallaw.com




                                                                               Page    1   of 2
     f‘T‘I/‘Tno Dnninnil n]? Inn
                  Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20                  Page 27 of 37 PageID 39
      SERVICE REQUESTS WHICH CANNOT BE PROCESSED BY THIS OFFICE WILL BE HELD FOR 30 DAYS PRIOR TO
      CANCELLATION. FEES WILL BE REFUNDED ONLY UPON REQUEST, OR AT THE DISPOSITION OF TEE CASE.
      SERVICE REQUESTS MAY BE REINSTATED UPON APPROPRIATE ACTION BY THE PARTIES.




 INSTRUMENTS TO BE SERVED:                                                           PROCESS TYPES:
 (Fill In Instrument Sequence    Number,   i.e. lst,   2nd,   etc.)

                                                                                     NON WRIT:
«ORIGINAL PETITION                                                                   CITATION
                AMENDED PETITION                                                     ALIAS CITATION
           _ SUPPLEMENTAL PETITION                                                   PLURIES CITATION
                                                                                     SECRETARY OF STATE CITATION
                                                                                     COMMISSIONER OF INSURANCE
 COUNTERCLAIM                                                                        }HGHWAY COMMISSIONER
  ____ AMENDED COUNTERCLAIM                                                          CITATION BY PUBLICATION
                 SUPPLEMENTAL COUNTERCLAHVI                                          NOTICE
                                                                                     SHORT FORM NOTICE
 CROSS-ACTION:
  ____ AMENDED CROSS-ACTION                                                          PRECEPT (SHOW CAUSE)
                 SUPPLEMENTAL CROSS-ACTION                                           RULE 106 SERVICE

 THIRD-PARTY PETITION:                                                               SUBPOENA
  _    __ AMENDED TI-HRD—PARTY PETITION
           _ SUPPLEMENTAL THlRD-PARTY PETITION                                       WRITS:
                                                                                     ATTACHMENT (PROPERTY)
 INTERVENTION:                                                                       ATACHMENT (WITNESS)
  ____ AMENDED INTERVENTION                                                          ATTACHMENT (PERSON)
                 SUPPLEMENTAL INTERVENTION

 INTERPLEADER                                                                        CERTIORARI
         _       AMENDED INTERPLEADER
                 SUPPLEMENTAL INTERPLEADER                                           EXECUTION
                                                                                     EXECUTION AND ORDER OF SALE

                                                                                     GARNISHMENT BEFORE JUDGMENT
 INJUNCTION                                                                          GARNISHMENT AFTER JUDGMENT
 MOTION TO MODIFY
                                                                                     HABEAS CORPUS
  SHOW CAUSE ORDER                                                                   INJUNCTION
                                                                                     TEMPORARY RESTRAINING ORDER
 TEMPORARY RESTRAINING ORDER
                                                                                     PROTECTIVE ORDER (FAMILY CODE)
                                                                                     PROTECTIVE ORDER (CIVIL CODE)

 BILL OF DISCOVERY:
       ORDER TO:                                                                     POSSESSION (PERSON)
                                       (Specify)                                     POSSESSION (PROPERTY)

       MOTION TO:
                                       (specify)

                                                                                     SCIRE FACIAS
                                                                                     SEQUESTRATION
                                                                                     SUPERSEDEAS




                                                                      Page 2 of 2

 (*nir‘rno D   MAN”!   nla /nn
A lb.
        Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20                        Page 28 of 37 PageID 40
;_:_t CT Corporation                                                           Service of Process
                                                                               Transmittal
                                                                               03/23/2020
                                                                               CT Log Number 537440427
         TO:      KIM LUNDY SERVICE OF PROCESS
                  WALMART INC.
                  702 SW 8TH ST
                  BENTONVILLE, AR 72716-6209


         RE:      Process Served in Texas

         FOR: Wal-Mart Stores Texas, LLC (Domestic State: DE)




         ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

         TITLE OF ACTION:                Pio Bingabiog, Individually and as Personal Representative of The Estate of Emily
                                         Bingabing, Pltf. vs. The Estate of Rashad Warren and Wal-Mart Stores Texas, LLC,
                                         etc., Dfts.

         DOCUMENT(S) SERVED:             ,,

         COURT/AGENCY:                   *, TX
                                         Case # DC2004448

         NATURE OF ACTION:               Wrongful Death - Failure to Maintain Premises in a Safe Condition - *

         ON WHOM PROCESS WAS SERVED:     C T Corporation System, Dallas, TX

         DATE AND HOUR OF SERVICE:       By Process Server on 03/23/2020 at 12:30

         JURISDICTION SERVED:            Texas

         APPEARANCE OR ANSWER DUE:       *

         ATTORNEY(S) / SENDER(S):        **
                                         *, TX*

         ACTION ITEMS:                   CT has retained the current log, Retain Date: 03/25/2020, Expected Purge Date:
                                         03/30/2020

                                         Image SOP

                                         Email Notification, KIM LUNDY SERVICE OF PROCESS ctlawsuits@walmartlegal.com


         SIGNED:                         C T Corporation System
         ADDRESS:                        1999 Bryan St Ste 900
                                         Dallas, TX 75201-3140

         For Questions:                  877-564-7529
                                         MajorAccountTeam2@wolterskluwer.com




                                                                               Page 1 of 1 / YC

                                                                               Information displayed on this transmittal is for CT
                                                                               Corporation's record keeping purposes only and is provided to
                                                                               the recipient for quick reference. This information does not
                                                                               constitute a legal opinion as to the nature of action, the
                                                                               amount of damages, the answer date, or any information
                                                                               contained in the documents themselves. Recipient is
                                                                               responsible for interpreting said documents and for taking
                                                                               appropriate action. Signatures on certified mail receipts
                                                                               confirm receipt of package only, not contents.
         Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20   Page 29 of 37 PageID 41

                                                                    , Waters    Kluwer

                           PROCESS SERVER DELIVERY DETAILS




Date:                        Mon, Mar 23, 2020

Server Name:                 Guy Connelly

Location:                    Plano, TX-DAL




Entity Served                WAL-MART STORES TEXAS, LLC

Agent Name                   C T CORPORATION SYSTEM

Case Number                  DC-20-04448

Jurisdiction                 TX-DAL




II 1            II          II          11        III 1
                     Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20                       Page 30 of 37 PageID 42



FORM NO. 353-3 - CITATION                                                                                              ATTORN EY
THE STATE OF TEXAS                                                                                                    CITATION
To:    WAL-MART STORES TEXAS LLC D/B/A WALMART #3406
       BY SERVING ITS REGISTERED AGENT CT CORPORATION SYSTEM
                                                                                                                      DC-20-04448
       1999 BRYAN ST STE 900
       DALLAS TX 75201
                                                                                                                     PIO BINGABING
                                                                                                                            vs.
GREETINGS:                                                                                                  THE ESTATE OF RASHAD WARREN, et ;
You have been sued. You may employ an attorney. If you or your attorney do not file a written
answer with the clerk who issued this citation by 10 o'clock a.m. of the Monday next following the
expiration of twenty days after you were served this citation and petition, a default judgment may be                  ISSUED THIS
taken against you. Your answer should be addressed to the clerk of the 44th District Court at 600                 18th day of March, 2020
Commerce Street, Ste. 101, Dallas, Texas 75202.

Said Plaintiff being PIO BINGABING, INDIVIDUALLY AND AS PERSONAL                                                    FELICIA P1TRE
REPRESENTATIVE OF THE ESTATE OF EMILY BINGABANG                                                                   Clerk District Courts.
                                                                                                                  Dallas County, Texas
Filed in said Court 17th day of March, 2020 against

THE ESTATE OE RASHAD WARREN AND WAL-MART STORES TEXAS LLC D/B/A                                                  By: GAY LANE, Deputy.
WALMART #3406

For Suit, said suit being numbered DC-20-04448 the nature of which demand is as follows:                         Attorney for Plaintiff
Suit on OTHER PERSONAL INJURY etc. as shown on said petition REQUEST FOR DISCLOSURE,                              M PAUL SKRABANEK
INTERROGATORIES, REQUEST FOR PRODUCTION AND REQUEST FOR ADMISSIONS, a                                       PIERCE SKRABANEK BRUERA PLLC
copy of which accompanies this citation. If this citation is not served, it shall be returned unexecuted.       3701 KIRBY DR SUITE 760
                                                                                                                   HOUSTON TX 77098
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                         832-690-7000
Given under my hand and the Seal of said Court at office this 18th day of March. 2020.

ATTEST: FELICIA PITRF— Clc k of th District Courts of Dallas, County, Texas

                                                                     . Deputy
                               JAYAr NE


                                                                                                            OALLAR =atm   cousnums
                                                                                                                       .
                                                                                                                      „<iyas NOY)
                                                                                                               PASO
                          Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20                                          Page 31 of 37 PageID 43



                                                                       OFFICER'S RETURN
Case No.: DC-20-04448

Court No.44th District Court

Style: PIO BINGABING

V5.

THE ESTATE OF RASHAD WARREN, et al

Came to hand on the                       day of                       .20            , at                o'clock         .M. Executed at

within the County of                                   , at              o'clock             .M. on the                   day of

20                    . by delivering to the within named




each, in person, a true copy of this Citation together with the accompanying copy of this pleading, having first endorsed on same date of delivery. The distance actually traveled by

me in serving such process was               miles and my fees are as follows: To certify which witness my hand.



                               For serving Citation                                                          67
                                                                                                              /249
                               For mileage                                                    of                     County,

                                For Notary                                                    By                                              Deputy

                                                               (Must be verified if served outside the State of Texas.)

Signed and sworn to 13:: the said                                before me this         day of                             20

to certify which witness my hand and seal of office.




                                                                                             Notary Public                         County
         Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20                           Page 32 of 37 PageID 44




                                             CAUSE No.         13020—04448

    P10 BINGABING,                                                                    1N   THE DISTRICT COURT

            Plaintifﬂs)‘,



    v.
                                                               mmammwmmm
                                                                                     DALLAS COUNTY, TEXAS
>




    THE ESTATE OF RASHAD WARREN,                     et a1,



            Defendant(s).                                                            44TH JUDICIAL DISTRICT

                                      STATUS CONFERENCE ORDER


            Please   be     advised   that   the   above-referenced        matter    is   hereby        set   for   a   status


    conference/dismissal hearing      at:




            9:00 a.m. on       May 8, 2020
            Failure to appear at this hearing       may       result in the dismissal     of   this-   matter for want 0f


    prosecution pursuant to Texas Rules of Civil Procedure 165a and.                 eﬁo        /s 'nhe       nt power.


            Signed   this   23rd day of March, 2020.




                                                        JUD’GE PRESIDING‘
                                                                                                                                                                                                                  FILED
                                                                                                                                                                                                     3/24/2020 12:47 PM
                                                                                                                                                                                                         FELICIA PITRE
                    Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20                                                                                           Page 33 of 37 PageID             45 DISTRICT CLERK
                                                                                                                                                                                                   DALLAS CO., TEXAS
                                                                                                                                                                                                 Deondria Grant DEPUTY


                                                                          CAUSE NO. DC—20-04448

Pro BINGABING, INDIVIDUALLY
AND As PERSONAL
REPRESENTATIVE 0F 1-H E
ESTATE 0F
vs
               BINGABING emu                                    m m: “‘1'“ ’“Dm ”*3
                                                                tins
                                                                      .


                                                                                       ,
                                                                                                 I      I
                                                                                                              A.                     .       .




                                                                                                                                                 .

                                                                                                                                                                    mum: op       mm 60W“,
THE ESTATE 0F KASHAD
WARREN, ET AL
                                                                                AFFIDAVIT 0F SERVICE
BEFORE ME the undersigned                 authority,»            Guycconneny                                               .


                                                                                                                                     (SERVER), personaﬂy appeared on                   duls   day and stated.
under oath as        foltows:



  1 My name is              ..
                                 _
                                     ..
                                                        (SERVER) 1am over the age of eighteen (18), I am not
                                                           .,                              p



  a party ?to this case, and have no interest in i3 outcome. I am in ail ways competent to make this
                                                                                                     afﬁdavit
  and this afﬁdavit is based on personal knowledge. The facts stated: herein are true and correct.
  “m“               ‘5
                                                                          2701mm Plano'rx75075
                                                                                                                                                                                               My   business

                                                  '
                                                                                                                                                     ...   4

  ('séaiiéais            Rbbaéééjw"

                                                                                                                                -

                                                                                                                                                 (/1) M (TIME)
                                                                 t0 WALM—ART STORES TEXRS LLC                                       d'fol’ dEIIVEI'Y
  D/B/A WALMAR‘T #3405 5V SERVING ITS REGISTERED AGENT, CT CORPORATION SYSTEM.

                        3/5,?”                                                    ,.           ....l
                                                                                                                       .


                                                                                                                                                 (A) M (TIME)--The above named
                                                                                                       nzirlh“     ‘           _.



                                                                                                                                    ﬁi‘B/A-          WALMART #3405 BY SERVING                       11's
  REGISTERED AGENT, CT CORPORATION SYSTEM by deﬁvering                                                                                   to




                                                                pscae_ﬂ. EXPIRATIOIW                                                                           ._




                                                                      Guy_____Conn_e_lly
                                                                          C.
                                                                AFFIMT PRINTED NAME
           "
               l
                   Ann sunscmm before me.                       by   ..    .   GU C COUUQILW appeared on
                                                                                 '.

                                                                                                                                                                      this.   §Z_ day or
       ‘
                    a
                           2020 to        attést witness        my        hand and séal of o-               oe.




                                                                                                                                         '


                                                                NOTARY W'E'IL‘ICYN'AND"
                                                                FOR THE STATE 0F 'r
                                                                                                                       zpzomusom
                           Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20                                             Page 34 of 37 PageID 46

                                                                                                                                                                              sbsww



FORM NO. 353-3 CITATION         -                                                                                                                ATTORNEY
THE STATE OF TEXAS                                                                                                                              CITATION
                                                                                                                                                                              rat,




To:      WAL—MART STORES TEXAS LLC D/B/A WALMART #3406
         BY SERVING ITS REGISTERED AGENT CT CORPORATION SYSTEM                                                                                  DC-20-04448
         1999 BRYAN ST STE 900
          DALLAS TX         7520]
                                                                                                                                                PIO BINGABING
                                                                                                                                                       vs.
GREETINGS:                                                                                                                          THE ESTATE OF RASHAD WARREN, ct   1


You have been sued. You may employ an attorney.              your attorney do not ﬁle a written
                                                                   If you or

answer with the clerk who issued this citation by IO
                                                   o'clock a.m. of the Monday next following the
expiration oftwenty days after you were served this citation and petition, a defaultjudgment may bc                                             ISSUED THIS
taken against you. Your answer should be addressed to the clerk of the 44th District Court at 600                                         18th day of March, 2020
Commerce      Street, Ste. 101, Dallas,   Texas 75202.


Said Plaintiff being PIO BINGABING, INDIVIDUALLY AND AS PERSONAL                                                                               FELICIA PITRE              ‘




REPRESENTATIVE OF THE ESTATE OF EMILY BINGABANG                                                                                           Clerk District Courts,
                                                                                                                                                                          '




                                                                                                                                           Dallas County, Texas
Filed in said Court 17th      day of March, 2020         against


THE ESTATE 0F .RASHAD WARREN AND WAL—MART STORES TEXAS LLC                                                         D/BlA                 By:   GAY LANE,     Deputy
WALMART #3406
For   Suit, said suit   being numbered DC-20-04448, the nature ofwhic‘h                demand        is   as follows:                     Attorney for Plaintiff
                                                                                                                                                                          |




Suit on OTHER PERSONAL INJURY etc. as shown on said petition REQUEST FOR DISCLOSURE,                                                       M PAUL SKRABANEK               |




INTERROGATORIES, REQUEST FOR PRODUCTION AND REQUEST FOR ADMISSIONS, a                                                                PIERCE SKRABANEK BRUERA PLLC
copy of which accompanies        this citation.   If this citation is not served,       it   shall   be returned unexccutcd.             3701 KIRBY DR SUITE 760
                                                                                                                                           HOUSTON TX       77098
WITNESS: FELICIA PITRE,             Clerk of the District Courts of Dallas, County Texas.                                                        832-690-7000
Given under     my hand    and the Seal o‘fsaid Court       at   ofﬁce   this 18th   day ofMarch, 2020.

ATTEST: FELICIA PITRE, Clc            k of th     I
                                                      istrict   Courts of Dallas, County, Texas




                                                                                                                                    mmmmTm
                                                                                                                                      Mn]
                                                                                                                                        Pm         .
                                                                                                                                                       I'm
                                                                                          OFFICER'S RETURN
Case No.     :   0020-04448

Court No.44lh District Court

Style:   P10 BINGABING

vs.


THE ESTATE OF RASHAD WARREN, et a1
Came lo hand on       the                    __ day of                                    ,   20           .   at                o'clock         .M. Executed   at


within the County of                                               at                          o'clock              .M. on the                   day of

20                          .   by delivering   to the within   named




each, in person, a true copy of this Citation together with thc               accompanying copy of this pleading, having ﬁrst endorsed on same date of delivery. The distance actually traveled by

me    in serving   such process was                    miles and   my   fees are as follows:        To certify which        witness   my hand.


                                       For serving Citation

                                        For mileage                                                1D AVIT
                                                                                                       —County,
                                        For Notary                                                                                                                   Deputy
                                                                                                                                                                                                     Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20




                                                                          "
                                                                                                                      :31
                                                                                  uE   beiiAgiB                             et cStateochxm.)

Signed and sworn to by the said          __                             __       before       me this          day of                            ,20

to certify   which witness        my hand   and   seal ofoﬁ‘lcc.




                                                                                                                    Notary Public                         County
                                                                                                                                                                                                     Page 35 of 37 PageID 47
                                                                                                              FILED
                                                                                                  4/10/2020 8:18 AM
                                                                                                     FELICIA PITRE
  Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20                  Page 36 of 37    PageID 48 DISTRICT CLERK
                                                                                               DALLAS CO., TEXAS
                                                                                         CAROLYN SELLERS DEPUTY


                                     CAUSE NO. DC-20-04448

 PIO BINGABING, Individually and as                   §         IN THE DISTRICT COURT
 Personal Representative of the Estate of             §
 EMILY BINGABING                                      §
                                                      §
 VS.                                                  §         DALLAS COUNTY, TEXAS
                                                      §
 THE ESTATE OF RASHAD WARREN                          §
 and WAL-MART STORES TEXAS, LLC                       §
 D/B/A WALMART #3406                                  §         44TH JUDICIAL DISTRICT

                     DEFENDANT WAL-MART’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Wal-Mart Stores Texas, LLC d/b/a Walmart #3406, a Defendant in the

above-entitled and numbered cause, and files this its Original Answer to Plaintiff’s Original

Petition, and would respectfully show the Court as follows:

                                        I. GENERAL DENIAL

         Defendant generally denies the allegations contained in Plaintiff’s Original Petition,

demands strict proof thereof, and says this is a matter for jury decision.

                                   II. REQUEST FOR DISCLOSURE

         Pursuant to Rule 194, Plaintiff is requested to disclose, within 30 days of service of this

request, the information or material described in Rule 194.2.

                                      III. RULE 193.7 NOTICE

         Pursuant to TEXAS RULES OF CIVIL PROCEDURE 193.7, Defendant provides notice that it

intends to use Plaintiff’s production of all documents, tangible things and discovery items

produced in response to discovery in any pre-trial proceeding or at trial.

                                         IV. JURY DEMAND

         Defendant further demands a trial by jury.




DEFENDANT WAL-MART’S ORIGINAL ANSWER                                                         PAGE 1
363725
  Case 3:20-cv-00951-B Document 1-3 Filed 04/17/20                  Page 37 of 37 PageID 49



         WHEREFORE, PREMISES CONSIDERED, Defendant prays that upon final hearing

hereof, Plaintiff take nothing by this suit, that Defendant recover its costs, and that Defendant have

such other and further relief, both at law and in equity, to which it may be justly entitled.

                                                 Respectfully submitted,

                                                 COBB MARTINEZ WOODWARD PLLC
                                                 1700 Pacific Avenue, Suite 3100
                                                 Dallas, TX 75201
                                                 (214) 220-5202 (direct phone)
                                                 (214) 220-5252 (direct fax)



                                                 By:          /s/ Ramona Martinez
                                                        RAMONA MARTINEZ
                                                        Texas Bar No. 13144010
                                                        rmartinez@cobbmartinez.com

                                                 ATTORNEYS FOR DEFENDANT
                                                 WAL-MART STORES TEXAS, LLC



                                 CERTIFICATE OF SERVICE

        I certify a true and correct copy of this document has been forwarded to counsel for Plaintiff
either by e-service, telefax, electronic mail, and/or regular U.S. mail on this 10th day of April,
2020:

         M. Paul Skrabanek
         Pierce Skrabanek, PLLC
         3701 Kirby Drive, Suite 760
         Houston, TX 77098
         832.690.7000 / fax 832.616.5576
         service@pstriallaw.com
         paul@pstriallaw.com

                                                    /s/ Ramona Martinez
                                                 RAMONA MARTINEZ




DEFENDANT WAL-MART’S ORIGINAL ANSWER                                                            PAGE 2
363725
